DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12-13 in the reply filed on 11/3/2021 is acknowledged.
Claims 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 8,124,204, hereinafter “Mitadera’).
Regarding claims 1 and 3-4, Mitadera teaches a multilayer container comprises a three-layer structure comprising an outermost thermoplastic polyester resin layer, an intermediate polyamide barrier layer, and an innermost thermoplastic polyester resin layer (col. 3, lines 28-39), meeting the claimed layer structural limitations of instant claim 1 and claims 3-4).  
Mitadera teaches that the polyamide barrier layer comprises preferably 70% by weight or more of polyamide MX6D (col. 10 lines 19-23), and that the barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). Mitadera teaches that the MX6D diamine and a structural unit derived from a dicarboxylic acid (col. 8 lines 11-15); the MXD6 contains xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20); and that the MXD6 contains preferably 50 mol% or more of an α, ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39- 44), meeting the claimed material limitations of the polyamide resin as recited in instant claim 1.
Mitadera teaches that when overall thickness is 100%, the polyamide layer is present from a position of about 16% to 33% from an inner surface (col. 14, lines 20-35, i.e., the thickness of inner layer is about 0.01 to 1 mm, whereas the polyamide layer is about 0.005 to 0.2 mm thick, of which the calculated range of about 16% to 33%), and further, that the calculated thickness range of the polyamide layer is about 5% to 20% (col. 14, lines 20-35, i.e., thickness of polyamide layer is about 0.005 to 0.2 mm, over the total thickness of the multilayer container of 0.2 to 1 mm is about 5% to 20%), which ranges overlap with the instantly claimed polyamide layer position range of 5 to 35% from an inner surface, and the instantly  claimed thickness range of 1 to 15%, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.
Regarding claim 2, Mitadera teaches the overall thickness of the multilayered container is about 0.2 mm to 1 mm (about 200 to 1000 µm, col. 14, lines 23-25), which range overlaps with the instantly claimed range of from 50 to 500 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
Regarding claim 5, Mitadera teaches in its multilayered container, wherein the thermoplastic polyester resin comprises a thermoplastic polyester resin including a constituent unit derived from a dicarboxylic acid and a constituent unit derived from a diol, at least 50 mol% of the constituent units derived from a dicarboxylic acid being a constituent unit derived from terephthalic acid, and at least 50 mol% of the constituent units derived from a diol being a constituent unit derived from ethylene glycol.  
Regarding claim 6, Mitadera teaches in its multilayered container, the thermoplastic polyester resin comprises a constituent unit derived from a dicarboxylic acid and a constituent unit derived from a diol (col. 4, lines 18-27), at least 90 mol% of the constituent units derived from a dicarboxylic acid is a constituent unit derived from terephthalic acid (col. 4, lines 25-27,), and at least 90 mol% of the constituent units derived from a diol is a constituent unit derived from ethylene glycol (col. 4, lines 25-27, lines 37-40), meeting the claimed material limitations.  
Regarding claim 7, Mitadera teaches in its multilayered container, the polyamide resin barrier layer comprises preferably 80% by weight or more of polyamide MX6D (col. 10 lines 19-23), and that the barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). Mitadera teaches that the MX6D includes a structural unit derived from a diamine and a structural unit derived from a dicarboxylic acid (col. 8 lines 11-15); the MXD6 contains xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20); and that the MXD6 contains preferably 70 mol% or more of adipic acid  (col. 8 lines 39- 51), meeting the claimed material limitations of the polyamide resin as recited in instant claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144. 
Regarding claim 8, Mitadera do not teach or require its polyamide layer must contain transition metal, and is considered as meeting the claimed limitations of not substantially containing a transition metal.  
Regarding claims 9-10 and 12-13, those claims contain process limitations with regards to irradiating the container and the specific process conditions. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant container. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/YAN LAN/Primary Examiner, Art Unit 1782